Case 8:20-cv-00124-DOC-JDE Document 87-15 Filed 07/12/21 Page 1 of 2 Page ID #:740




                       Exhibit 12
       Case
5/20/2021     8:20-cv-00124-DOC-JDE Document 87-15 Filed 07/12/21 Page 2 of 2 Page ID #:741


                                      U.S. Securi es and Exchange Commission
                                             Prejudgment Interest Report

        Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


        Violation Amount                                                                         $575,398.93
        01/01/2018-03/31/2018         4.00%         0.99%                     $5,675.17          $581,074.10
        04/01/2018-06/30/2018         5.00%         1.25%                     $7,243.53          $588,317.63
        07/01/2018-09/30/2018         5.00%         1.26%                     $7,414.41          $595,732.04
        10/01/2018-12/31/2018         5.00%         1.26%                     $7,507.86          $603,239.90
        01/01/2019-03/31/2019         6.00%         1.48%                     $8,924.65          $612,164.55
        04/01/2019-06/30/2019         6.00%         1.5%                      $9,157.31          $621,321.86
        07/01/2019-09/30/2019         5.00%         1.26%                     $7,830.36          $629,152.22
        10/01/2019-12/31/2019         5.00%         1.26%                     $7,929.04          $637,081.26
        01/01/2020-03/31/2020         5.00%         1.24%                     $7,920.00          $645,001.26
        04/01/2020-06/30/2020         5.00%         1.24%                     $8,018.46          $653,019.72
        07/01/2020-09/30/2020         3.00%         0.75%                     $4,924.41          $657,944.13
        10/01/2020-12/31/2020         3.00%         0.75%                     $4,961.55          $662,905.68
        01/01/2021-03/31/2021         3.00%         0.74%                     $4,903.69          $667,809.37


        Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
        01/01/2018-03/31/2021                                                $92,410.44          $667,809.37




                                                                                                                1/1
